DETAILED ACTION

Notice of  AIA  Status
The present application, filed on or after January 29, 2021 is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2021 has been considered by the examiner. 
Examiner’s note: All the non-patent literature documents were not in the right format. Applicant is advised to follow the right format which are as follows: include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the item(book, magazine, journal, serial, symposium, catalog, etc.), date, pages(s), volume-issue number(s),publisher, city and/or country where published. 

35 U.S.C. 112(f) Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word "means,"
but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
"a computing device configured to", in line 2, claim1
" the device is further configured to" in line 1, claims 2-7, 9-11,  
Because these claim limitations are being interpreted under 35 U.S.C. l 12(f), they are
being interpreted to cover the corresponding structure described in the specification as
performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. l 12(f),
applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C.
l 12(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a
sufficient showing that the claim limitations recite sufficient structure to perform the claimed
function so as to avoid them being interpreted under 35 U.S.C. l 12(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more.
Independent claims 1,12 and 18 recite “receive an identified intent; receive a task related to the identified intent; receive a response related to both the identified intent and the task; and link the identified intent, task, and response to form a first conversation”, all of which could be performed in human mind. 
Said limitations in claims 1, 12 and 18 are a system and method that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “a computing device”  and “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor,” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it 
falls within the “mental processes” grouping of abstract ideas.  As such claims 1, 12 and 18 recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim 1 and 18 recites “a computing device”  and “a non-transitory computer readable medium having instructions stored 
thereon, wherein the instructions, when executed by at least one processor”, to perform the method steps at a high level of generality to apply the exception using a generic computer component.  This additional 
element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2,13 and 19 recite the same limitations as claim 1,12 and 18 which are an abstract idea without significantly more.
 	The dependent claims 3,14 and 20 recite “the device is further configured to establish a contextual connection between the first and second conversation based on the linking of the first and second conversation”, which is an abstract idea without significantly more.
The dependent claim 4 recite “the device is further configured to link a plurality of conversations to the first conversation to establish a contextual connection therewith”, which is an abstract idea without significantly more.
The dependent claims 5 and 15 recite “the device is further configured to prioritize a contextually-connected conversation over a non-contextually connected conversation”, which is an abstract idea without significantly more.
 The dependent claim 6 recite “the device is further configured to perform regression testing of the first and second conversation”, which is an abstract idea without significantly more.
The dependent claim 9 recites “the device is further configured to determine a user intent from a user utterance”, which is an abstract idea without significantly more. 
The dependent claim 10 recites “the device is further configured to access training data in response to the receipt of the identified intent”, which is an abstract idea without significantly more.
The dependent claims 7,8 and 16 recite “defining the plurality of intents, identifying intent selected from plurality of intents”, which is an abstract idea without significantly more.
The dependent claims 11 and 17 recite “ the device is further configured to, in response to the receipt of the task, export data related to the task to a remote handler”, which is an abstract idea without significantly more.
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more
than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 5, 7-9,11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudurshian et al.  (US 20170358305 A1), hereinafter referenced as Kudurshian.

Regarding Claim 1, Kudurshian teaches a system comprising: a computing device (Para.[0007], [0210]) configured to: 
receive an identified intent (Para.[0045, line 9, user intent], Para.[0245]-[0247]);
receive a task related to the identified intent (Para.[0045, line 11, “identifying a task flow with steps and parameters designed to accomplish the inferred user intent” ], Para.[0245]-[0247]);
receive a response related to both the identified intent and the task (Para.[0045, lines 12-14, “inputting specific requirements from the inferred user intent into the task flow”], Para.[0245]-[0247]);
and link the identified intent, task, and response to form a first conversation (Para.[0045, line 16, “generating output responses to the user in an audible (e.g., speech) and/or visual form”], Para.[0245]-[0247]).

Regarding Claim 3, Kudurshian teaches the system of claim 2, Kudurshian further teaches wherein the device is further configured to establish a contextual connection between the first and second conversation based on the linking of the first and second conversation (Para.[0297], lines 10-12, “based on speech input and context information, the digital assistant determines that the user intent is to perform a first task and a second task”).

Regarding Claim 4, Kudurshian teaches the system of claim 3, Kudurshian further teaches wherein the device is further configured to link a plurality of conversations to the first conversation to establish a contextual connection therewith (Para.[0298], lines 5-13).

Regarding Claim 5, Kudurshian teaches the system of claim 3, Kudurshian further teaches wherein the device is further configured to prioritize a contextually-connected conversation over a non-contextually connected conversation (Para.[0279], lines 10-20,[0280], lines 12-21,  digital assistant prioritize contextual information).

Regarding Claim 7, Kudurshian teaches the system of claim 1, Kudurshian further teaches where the device is further configured to define a plurality of intents (Para.[0301], lines 2-11, user expresses desire to perform multiple tasks, as for example, send email by removing photo 3, but attaching photo 1 & 2). 

Regarding Claim 8, Kudurshian teaches the system of claim 7, Kudurshian further teaches wherein the identified intent is selected from among the plurality of intents (Para.[0297], lines 10-16, user intent is selected from multiple intents).  

Regarding Claim 9, Kudurshian teaches the system of claim 7, Kudurshian further teaches wherein the device is further configured to determine a user intent from a user utterance (Para. [0297], lines 1-4, based on a user’s speech input or utterance, user’s intent is determined).

Regarding Claim 11, Kudurshian teaches the system of claim 1, Kudurshian further teaches wherein the device is further configured to, in response to the receipt of the task, export data related to the task to a remote handler (Para.[0335], lines 2-7, ”the task is to be performed at the first electronic device  and the content for performing the task is located remotely to the first electronic device, the digital assistant of the user device provides the content to the first electronic device to perform the task”).

Claims 12,14,15,16,17 are method claims performing the steps in system claims 1,3,5,8,11 above and as such, claims 12,14,15,16,17 are similar in scope and content to claims 1,3,5,8,11 and therefore, claims 12,14,15,16,17 are rejected under similar rationale as presented against claims 1,3,5,8,11 above.

Claims 18,20 are non-transitory storage media (Para.[0060]) claims performing the steps in system claims 1,3 above and as such, claims 18,20 are similar in scope and content to claims 1,3 and therefore, claims 18,20 are rejected under similar rationale as presented against claims 1,3 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 ,10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudurshian as stated above, in view of Finkelstein et al. (US 20180233139 A1), hereinafter referenced as Finkelstein and further in view of Singaraju et al. (US 20190103095 A1), hereinafter referenced as Singaraju.

Regarding Claim 2, Kudurshian teaches the system of claim 1, Kudurshian fail to teach wherein the device is further configured to: receive a second identified intent; receive a second task related to the second identified intent; receive a second response related to both the second identified intent and the second task; link the second identified intent, second task, and second response to form a second conversation; and link the first and second conversation.

However, Finkelstein explicitly teaches, receive a second identified intent (Para.[0102, line 5-6], a second intent template is generated);
receive a second task related to the second identified intent (Para.[0102, lines 9-10], “the intent handler may select a second, different resolver to address this second intent template”);
receive a second response related to both the second identified intent and the second task (Para.[0103, lines 1-6], based on the intent and task second response is received);
 link the second identified intent, second task, and second response to form a second conversation (Para.[0103, lines 8-10], an action will be determined according to the second intent, task );
and link the first and second conversation (Para.[0105], lines 6-9, the second resolver establishes a connection between the second utterance and the prior utterance to trigger an action).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finkelstein’s teaching of intelligent digital assistant system, into the method and system of voice and chatbot conversation builder as taught by Kudurshian, because this would effectively address the issues of  handling conversations with multiple users (Finkelstein [Abstract]).

Regarding claims 13 and 19, are similar in scope and content of claim 2 above, and are rejected under similar rationale

Regarding Claim 6, Kudurshian in view of Finkelstein teaches the system of claim 2, Kudurshian and Finkelstein fail to teach wherein the device is further configured to perform regression testing of the first and second conversation.

However, Singaraju explicitly teaches  wherein the device is further configured to perform regression testing of the first and second conversation (Para.[0080], lines 16-18, respective pair of conversations are evaluated by regression testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singaraju’s teaching of regression testing into the method and system of voice and chatbot conversation builder and an intelligent digital assistant  as taught by Kudurshian and Finkelstein, because this would enable a user to effectively evaluate the performance of the trained classification model. (Singaraju, Para.[0080]).

Regarding Claim 10, Kudurshian in view of Finkelstein teaches the system of claim 9, Kudurshian and Finkelstein fail to teach wherein the device is further configured to access training data in response to the receipt of the identified intent.  

However, Singaraju explicitly teaches  wherein the device is further configured to access training data in response to the receipt of the identified intent (Para.[0079], lines 1-4, “computing system may receive training samples for training one or more classifiers to distinguish inputs (e.g., end user utterances) associated with a plurality of intents”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singaraju’s teaching of training samples into the method and system of voice and chatbot conversation builder and an intelligent digital assistant  as taught by Kudurshian and Finkelstein, because this would enable a user to effectively evaluate the performance of the trained classification model. (Singaraju, Para.[0080]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Chen et al.  (US 20160035353 A1) Methods, systems, and apparatus, including computer programs encoded on computer storage media, for handing off a user conversation between computer-implemented agents. One of the methods includes receiving, by a computer-implemented agent specific to a user device, a digital representation of speech encoding an utterance, determining, by the computer-implemented agent, that the utterance specifies a requirement to establish a communication with another computer-implemented agent, and establishing, by the computer-implemented agent, a communication between the other computer-implemented agent and the user device.[Abstract].
Lou et al. (US 20200342868 A1) Embodiments of the present disclosure provide a method and apparatus for man-machine conversion, and an electronic device. The method includes: outputting question information to a user based on a first task of a first conversation scenario; judging, in response to receiving reply information returned by the user, whether to trigger a second conversation scenario based on the reply information; generating, in response to determining the second conversation scenario being triggered based on the reply information, response information corresponding to the reply information based on the second conversation scenario; and outputting the response information to the user.[Abstract].
 Beaver et al. (US 11436416 B2) A scalable system provides automated conversation review that can identify potential miscommunications. The system may provide suggested actions to fix errors in intelligent virtual assistant (IVA) understanding, may prioritize areas of language model repair, and may automate the review of conversations. By the use of an automated system for conversation review, problematic interactions can be surfaced without exposing the entire set of conversation logs to human reviewers, thereby minimizing privacy invasion. A scalable system processes conversation and autonomously marks the interactions where the IVA is misunderstanding the user. [Abstract].
Pepper et al. (US 20200257857 A1) Systems and methods for synthesizing training data for multi-intent utterance segmentation include identifying a first corpus of utterances comprising a plurality of distinct single-intent in-domain utterances; identifying a second corpus of utterances comprising a plurality of distinct single-intent out-of-domain utterances; identifying a third corpus comprising a plurality of distinct conjunction terms; forming a multi-intent training corpus comprising synthetic multi-intent utterances, wherein forming each distinct multi-intent utterance includes: selecting a first distinct in-domain utterance from the first corpus of utterances; probabilistically selecting one of a first out-of-domain utterance from the second corpus and a second in-domain utterance from the first corpus; probabilistically selecting or not selecting a distinct conjunction term from the third corpus; and forming a synthetic multi-intent utterance including appending the first in-domain utterance with one of the first out-of-domain utterance from the second corpus of utterances and the second in-domain utterance from the first corpus of utterances.[Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658